In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Lawrence, J.), dated May 4, 2004, which, upon a fact-finding order of the same court dated October 21, 2003, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted criminal sale of a controlled substance in the fifth degree, adjudged him to be a juvenile delinquent and, after a hearing, placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly received hearsay evidence at the dispositional hearing, as such evidence was material and relevant (see People ex rel. Cusano v Leone, 43 NY2d 665 [1977]; Matter of George A., 257 AD2d 620 [1999]).
*665The appellant’s remaining contention is without merit. Florio, J.E, Adams, S. Miller and Goldstein, JJ., concur.